 
 
V 
108th CONGRESS
2d Session
H. R. 4495 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the Secretary of Transportation to issue a certificate of documentation with appropriate endorsement for employment in the coastwise trade for the vessel W. N. RAGLAND. 
 
 
1.
That notwithstanding section 27 of the Merchant Marine Act, 1920 (46 App. U.S.C. 883), section 8 of the Act of June 19, 1886 (46 App. U.S.C. 289), and section 12106 of title 46, United States Code, the Secretary of Transportation may issue a certificate of documentation with appropriate endorsement for employment in the coastwise trade for the vessel W. N. RAGLAND (Washington State registration number WN5506NE). 
 
